182 P.3d 255 (2008)
219 Or. App. 223
William Daniel HARMOND and Stephanie Jeane Harmond, Plaintiffs-Appellants,
v.
WEST HILLS HOMES, INC., an inactive Oregon corporation; and West Hills Development Company, an Oregon corporation, Defendants-Respondents.
West Hills Homes, Inc., an inactive Oregon corporation; and West Hills Development Company, an Oregon corporation, Third-Party Plaintiffs,
v.
K2 Inc., a Delaware corporation, fka Simplex Prod. Div. Of K2 Inc., dba Finestone Corp., a foreign corporation; Kingsmen Plastering, Inc., a Washington corporation; Jim Fisher Roofing and Construction Inc., an Oregon corporation; *256 Tri-Span Construction, Inc., an Oregon corporation; Gavin A. Rapozo, dba Rapozo Construction, an Oregon resident; and Sage's Siding, Inc., an Oregon corporation, Third-Party Defendants.
Kingsmen Plastering, Inc., a Washington corporation, Fourth-Party Plaintiff,
v.
Demian Dawson, dba Spectra Caulking, Inc., Fourth-Party Defendant.
C051195CV, A131516.
Court of Appeals of Oregon.
Argued and Submitted March 10, 2008.
Decided April 9, 2008.
Robert W. Wilkinson, Portland, argued the cause for appellants. With him on the briefs were Phillip E. Joseph and Ball Janik LLP.
Beth Cupani, Portland, argued the cause for respondents. On the brief were Robert A. Muth, Lisa E. Lear, and Bullivant Houser Bailey PC.
Before HASELTON, Presiding Judge, and EDMONDS, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Reversed and remanded. Harris v. Suniga, 344 Or. 301, 180 P.3d 12 (2008).